Title: Thomas Jefferson to Wilson Cary Nicholas, 29 May 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dr Sir
            Monticello May 29. 19.
          
          Your favor of the 20th is recieved, and the great accomodation at the Farmer’s bank, warmly acknoleged; for without it I hardly know how I should have got along; and altho’ the additional 1000.D. from the US. bank will not be wanting longer than it’s term of payment and can be replaced with certainty from before that from other funds, yet I find it necessary for draughts on mr Gibson which will not await the reciept of those other funds. I must therefore pray you to place with him the balance of the note in the F.’s bank to enable him to meet mine. I must hope their continuing that accomodation awhile, and in the mean time am endeavoring to sell property both here and in Bedford. and I find that not the half can be got for it now which would have been given readily a year ago. thus is our property made much or little at the sport of speculators: and when will it end? what mass of property can secure us when it’s sale may bring something or nothing as it may chance. the papers tell us of an establishment of 200,000 D. selling for 21,000. I know that there must be a vast crush, and it will require all the wisdom of the legislature to let  those who have been trading without capital sink, and to save the real owners of property. to trace this from proximate to remote causes would be long. the proximate is swindling avarice; the remote cause is in the ignorance of our legislatures, and that proceeds from the decay of education. the remedy to prevent the recurrence of such an evil in future lies therefore at a distance, and will depend on the efforts of a more instructed generation. ever & affectionately yours.
          Th: Jefferson
        